___________

                                    No. 95-3635
                                    ___________

Herbert E. Bundy,                        *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
Department of Housing and Urban          *
Development; Teresa Taylor,              *           [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     June 28, 1996

                           Filed:   July 1, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Herbert E. Bundy appeals the adverse grant of summary judgment by the
District Court1 in favor of Teresa Taylor.        Having reviewed the record and
the parties’ briefs, we conclude the judgment of the District Court was
correct.   Accordingly, we affirm.       See 8th Cir. R. 47B.        We grant the
Department of Housing and Urban Development’s motion to dismiss, as Bundy’s
claims against HUD are the subject of another appeal.




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-